Citation Nr: 1739109	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-35 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  For purposes of increased clarity and brevity, the Board has articulated its reasons and bases for the order below in its Findings of Fact and Conclusion of Law.


FINDINGS OF FACT AND CONCLUSION OF LAW

1.  The Veteran has multiple service-connected disabilities, with at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.

2.  Based on his education level, work history, lay statements, and findings from various VA examinations, the evidence is at least in relative equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities. 

3.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016). 


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


